Citation Nr: 1820914	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  04-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for fungus of the scrotum.


ATTORNEY FOR THE BOARD

A. Gibson












INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from December 1952 to November 1954.

This appeal to the Board of Veterans' Appeals (Board) is from April 1989 and March 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2017, the Board remanded this claim for additional development, which has been completed.  The Board notes that the Veteran has submitted additional evidence since the January 2018 supplemental statement of the case (SSOC). However, this evidence is duplicative of evidence already in the claims file, or is not pertinent to the current issue on appeal, and therefore does not require a waiver of RO consideration or additional remand for another SSOC.  38 C.F.R. § 20.1304(c) (2017).

In November 2017, the Veteran's previous private attorney representative withdrew her representation from the case and indicated that this notice was sent to the Veteran.  At that time, the appeal was not in the Board's jurisdiction, and thus, withdrawal pursuant to 38 C.F.R. § 20.608 was unnecessary.  The Board finds the withdrawal of representation effective.  The record shows that she advised him of her intent to withdraw her representation with respect to the current claim in December 2016.  The record further shows the Veteran has filed numerous submissions on his own behalf, including a VCAA notice acknowledgement notice signed in January 2018.  He indicated at that time that he would be submitting more evidence, which has been received.  

In this decision, the Board is denying the Veteran's claim for service connection for fungus of the scrotum.
 




FINDING OF FACT

The Veteran's current candidiasis of the groin and scrotum is not related to the treatment for itching of the scrotum that he had while on active duty service.  


CONCLUSION OF LAW

The criteria are not met for service connection for candidiasis of the groin and scrotum.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Aside from his assertion that the July 2017 VA examination was not adequate, which is discussed below, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Veteran has asserted that the July 2017 VA examination report is not adequate for adjudication purposes because the report has not been signed by the VA examiner.  The Board notes that the report has an electronic signature, and that there is no requirement for VA examinations to contain a handwritten signature.  Further, the Veteran has not argued why the absence of a handwritten signature is relevant to the contents of the report.  The Board notes that he has not raised a similar argument concerning the December 2017 VA examination, which also contains only an electronic signature.  The Board is not persuaded by his argument pertaining to the VA examination reports.  On the contrary, the record reflects the examiners both reviewed the evidence and conducted physical examinations prior to providing opinions.  The December 2017 VA examiner provided support for his opinion, which was the same as the July 2017 VA examiner.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds that the examination reports are adequate for adjudication purposes.  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2017).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with candidiasis of the groin and scrotum.  He asserts it is related to a scrotum skin rash he had during his service.

His STRs show that he was treated on May 26, 1953, for itching of the scrotum.  He was given Pragmatar ointment.  His separation examination in November 1954 did not show any abnormalities of the skin or scrotum.  

The July 2017 VA examiner did not diagnose any rash or other skin disability of the scrotum.  She opined that she could not find any evidence showing that he had a chronic skin condition of the scrotum at any time, and that his symptoms in service were acute and transitory.

The December 2017 VA examiner diagnosed candidiasis of the groin and scrotum, which was not present at the examination that day.  The VA examiner indicated the Veteran has urinary incontinence and changes wet underwear twice daily.  He said that the wet underwear sitting on his skin creates the rash, similar to diaper rash.  He further indicated the Veteran has an enlarged scrotum due to hydrocele, which causes a wet crease between the scrotum and inner thigh.  He noted the Veteran was treating the rash with a lotion rather than a drying agent and antifungal.  He opined that the fungus was caused by the incontinence and aggravated by his enlarged scrotum, neither of which are related to the symptoms in service.  

The Board finds these medical opinions probative evidence against service connection, and notes there is no medical evidence showing or suggesting a relationship between his current symptoms and his service.  

The Veteran asserted during a February 1989 hearing that he was treated for six months for this rash, which did not improve.  To the extent that he is arguing that he has had the rash continuously since service, the Board does not find this statement probative.  The Veteran is competent to report his own symptoms.  However, the Board does not find this to be a reliable statement, as the record does not reflect continuous treatment during service or existence at separation.  The Board notes that it does not appear that STRs records are complete, however, the separation examination is available, which does not contain any findings pertaining to the skin or to the genitalia, which weighs against the lay assertion.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011). The Veteran was not involved in combat operations; therefore, the Board is permitted to weigh a lack of documentation in service against his statements regarding service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  
 
Further weighing against the probativeness of the Veteran's assertion is that the record does not show that has had a rash on his scrotum persistently since service up to the current appeal period, which starts in January 1989, the date of receipt of the current claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Indeed, his treatment records show that he has had enlarged scrotum since the early 2000's, but that he was not diagnosed with incontinence or skin rash of the groin until December 2017, just prior to the December 2017 VA examination.  The file does not contain a complete record of his medical care, but there are a great many records available starting from the 1990s, which were reviewed carefully and do not show or suggest ongoing symptoms of a skin rash or fungus on the scrotum starting from even that far back.

Finally, the Board finds the Veteran has not been shown to have the training or expertise to competently opine on the relationship between the fungus on his scrotum and his service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   Indeed, the VA examiners investigated his theory and each rejected it.  Jandreau, supra. 

Accordingly, the Board finds the VA examination opinions to outweigh the Veteran's assertions.  Accordingly, the preponderance of the evidence weighs against service connection, and this claim must be denied.


ORDER

The claim of entitlement to service connection for fungus of the scrotum is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


